Exhibit 10(k)(3)

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT is made and entered into as of the 12th
day of July, 2000, by and between ON MARINE SERVICES COMPANY (formerly known as
OGLEBAY NORTON COMPANY), a Delaware corporation with its principal office and
place of business in Cleveland, Ohio “), OGLEBAY NORTON MARINE SERVICES COMPANY,
L.L.C., a Delaware limited liability company with its principal place of
business in Cleveland, Ohio, (collectively the “Borrower”) and NATIONAL CITY
BANK, a national banking association with its principal office and place of
business in Cleveland, Ohio (the “Bank”)

 

WITNESSETH:

 

WHEREAS, Borrower and the Bank are parties to that certain Credit Agreement
dated July 14, 1997 as amended by a First Amendment to Credit Agreement dated
January 15, 1999 and by a Second Amendment to Credit Agreement dated July 15,
1999 (the “Credit Agreement”); and

 

WHEREAS, Borrower and the Bank mutually desire to amend the Credit Agreement in
order to amend certain negative covenants and the leverage ratio financial
standard applicable to the Credit Agreement.

 

NOW, THEREFORE, the Borrower and the Bank hereby agree as follows:

 

1. Section 3B GENERAL FINANCIAL STANDARDS of the Credit Agreement is hereby
amended to read in its entirety as follows:

 

3B. GENERAL FINANCIAL STANDARDS — Borrower agrees that until the Subject
Indebtedness, shall have been paid in full, Borrower will cause Oglebay Norton
Company_ (“Guarantor” and formerly known as Oglebay Norton Holding Company, a
Delaware corporation) to observe the financial covenants contained in Sections
5.7 of the Credit Agreement between Guarantor and KeyBank National Association
dated May 15, 1998, as amended and restated as of April 3, 2000, as such
financial covenants currently exist. A copy of such financial covenants is
attached hereto as Exhibit A.

 

2. Subsection 3D.01.2 ACQUISITIONS of the Credit Agreement is hereby amended to
read in its entirety as follows:

 

3D.01.2 ACQUISITIONS. Without the prior written consent of Bank, which shall not
be unreasonably withheld, no Company shall effect an Acquisition; provided,
that, so long as no Default Under This Agreement or Event of Default shall then
exist or immediately thereafter shall begin to exist, this Section shall not
apply to:

 

(a) an Acquisition by Borrower or a Pledgor so long as (i) Borrower or such
Pledgor is the surviving entity of the Acquisition (in the case of a merger,
consolidation or other combination) or the Person to be acquired becomes a
Pledgor promptly after such Acquisition (in the case of the acquisition of the
stock (or other equity interest) of a Person); (ii) the Companies are in full
compliance with this Agreement both prior to and subsequent to the transaction;



--------------------------------------------------------------------------------

(iii) Borrower provides to Bank, at least ten (10) days prior to the
consummation of such Acquisition, written notice of such Acquisition, historical
financial statements of such Person and a pro forma financial statement of the
Companies accompanied by a certificate of its chief financial officer or
treasurer showing pro forma compliance with Section 3B hereof, both before and
after the proposed Acquisition, and

 

(iv) the aggregate consideration paid by the Companies with respect to (A) any
Level I Acquisition, when added to all other Level I Acquisitions during any
four (4) consecutive fiscal quarters, would not exceed the Level I Acquisition
Limit, or (B) any Level II Acquisition, when added to all other Level II
Acquisitions during any four (4) consecutive fiscal quarters, does not exceed
the Level II Acquisition Limit.

 

(b) Notwithstanding the limitation set forth is subpart (iv) subsection 3D.01.2
above, any Company may effect the Permitted Acquisitions so long as the
conditions set forth in subparts (i), (ii) and (iii) of such subsection are
satisfied; provided, however, that the aggregate Consideration paid in
connection with the Permitted Acquisitions shall be included in determining the
Level II Acquisition Limit on the effective date of this Amendment and
thereafter.

 

3. Subsection 3D.05 FIXED ASSETS of the Credit Agreement is hereby amended to
read in its entirety as follows:

 

3D.05 FIXED ASSETS Borrower and its Subsidiaries shall not invest in
consolidated capital expenditures more than an aggregate amount equal to
Forty-five Million Dollars ($45,000,000) on an annual basis.

 

2



--------------------------------------------------------------------------------

4. The following definitions are added to Section 9 of the Credit Agreement:

 

“Consideration” shall mean, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent to
the extent any such contingent obligation is considered to be a liability in
accordance with GAAP), the payment of consulting fees or fees for a covenant not
to compete and any other consideration paid for the purchase.

 

“Level I Acquisition” shall mean, with respect to an Acquisition made by any
Company, that the aggregate consideration paid in connection with such
Acquisition is less than or equal to Five Million Dollars ($5,000,000.00).

 

“Level I Acquisition Limit” shall mean Twenty Million Dollars ($20,000,000.00).

 

“Level II Acquisition” shall mean, with respect to an Acquisition by any
Company, that the aggregate consideration paid in connection with such
Acquisition is greater than Five Million Dollars ($5,000,000.00).

 

“Level II Acquisition Limit” shall mean Twenty-Five Million Dollars
($25,000,000.00).

 

“Permitted Acquisitions” shall mean, collectively, (a) the acquisition by Global
Stone Port Inland, Inc. of all of the partnership interests of Michigan
Limestone, L.P., a Michigan limited partnership, (b) the acquisition of
substantially all of the assets of Pete Lien & Sons, Inc. by Oglebay Norton
Industrial Sands, Inc,, and (c) the acquisition of substantially all of the
asset of Jebco Abrasives, Inc. by Oglebay Norton Industrial Sands, Inc.

 

5. From and after the effective date of this Third Amendment, references in the
Credit Agreement shall be deemed to be references to the Credit Agreement as
amended hereby.

 

3



--------------------------------------------------------------------------------

This Third Amendment and the modifications set forth herein shall be and become
effective as of the date hereof.

 

Except for the modifications set forth in this Third Amendment, the Credit
Agreement referred to above, as amended, is ratified and affirmed and shall be
binding upon the parties, their successors and assigns.

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Credit Agreement to be duly executed.

 

NATIONAL CITY BANK       ON MARINE SERVICES COMPANY By:  

 

--------------------------------------------------------------------------------

      By:  

--------------------------------------------------------------------------------

Title:   Vice President       Title:   Treasurer            

OGLEBAY NORTON MARINE

SERVICES COMPANY, L.L.C.

            By:  

 

--------------------------------------------------------------------------------

            Title:   Treasurer

 

4